Lawbence, Judge:
These appeals for reappraisement cover certain peeled tomatoes in tins imported from Italy.
The uncontradicted evidence discloses:
1. That said tomatoes are similar in all material respects to those involved in United States v. Luigi Vitelli Elvea, Inc., et al., Reap. Dec. 5941; that the issues in the two cases are the same; and that the record in the cited case has been incorporated herein.
2. That said tomatoes, at the time of the exportation thereof, were .freely offered for sale to all purchasers in Naples (one of the principal markets in Italy) in the usual wholesale quantities and in the ordinary course of trade packed ready for shipment for exportation to the United States, at the following values, there being no higher foreign values:

Reap. No. Entry Per case of 24 tins of 1,200 grams each Per case of 48 tins of 600 grams each

137262-A 15889. $2. 10 $2. 60
137263-A 16094. 2. 00 2. 60
137264-A 2217— 1. 90 2, 50
All the foregoing less 2 per centum cash; less .65 lire per case loading charge; less cost of cartons (if of American manufacture and if included in each price).
I therefore find the proper basis of value for the involved -merchandise to be the export value as defined in section 402 (d) of the Tariff Act of 1930, and that such values are as set forth above.
Judgment will be entered accordingly.